DETAILED ACTION
Claims 11-20 are allowed.
This office action is responsive to the amendment filed on 11/22/21.  As directed by the amendment: claims 11, 16, 17 and 19 have been amended; and no claims have been cancelled nor added.  Thus, claims 11-20 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a device comprising a laser processing apparatus that comprises the claimed motor having a rotation axis arranged coaxially with a central axis of the cylindrical body; a reflecting member fixed to a rotating shaft of the motor; and entering the pulsed light from the direction of the rotation axis as recited in Claim 11.   Furthermore, claim 16 which is directed to a laser processing method recites the same limitations as that of independent claim 11 (which is directed toward a laser processing apparatus) except in method form, and accordingly, the arguments presented over apparatus claim 11 are equally applicable toward method claim 16.   Furthermore, the prior art does not disclose a thin plate with a large number of through holes formed by a laser processing apparatus that comprises the claimed motor having a rotation axis arranged coaxially with a central axis of the cylindrical body; a reflecting member fixed to a rotating shaft of the motor; and entering the pulsed light from the direction of the rotation axis as disclosed in Claim 19.   
          The closest prior art reference of record is Kurihara  (US 5,382,773).  With respect to the instant claims regarding a motor having a rotation axis arranged coaxially with a central axis of the cylindrical body, the prior Office Action cites to electric motor 98 and masking plate 4. With respect to a reflecting member fixed to a rotating shaft of the motor, the prior Office Action cites to concave mirror 3, and alleges that stationary shaft 94 is a rotating shaft of the motor. However, in col. 7, lines 55-63, Kurihara specifically states that shaft 94 is stationary, and that the mirror 3 is affixed thereto.  As seen in Fig. 3 of 

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA ROSS whose telephone number is (571)272-4480.  The examiner can normally be reached on M-F 6:00am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761